                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 1 of 30 Page ID #:1



                                          1    JINSHU JOHN ZHANG (Bar No. 166981)
                                               john.zhang@dentons.com
                                          2    JAE K. PARK (Bar No. 234474)
                                               jae.park@dentons.com
                                          3    DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                          4    Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300
                                          5    Facsimile: (213) 623-9924
                                          6    Attorneys for Plaintiff
                                               YOTRIO CORPORATION
                                          7
                                          8
                                                                        UNITED STATES DISTRICT COURT
                                          9
                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
                                               YOTRIO CORPORATION, a                    Case No. 2:18-CV-10101
         DENTONS US LLP




                                         12    California corporation,
           (213) 623-9300




                                                                                        JURY TRIAL DEMANDED
                                         13                        Plaintiff,
                                         14                   v.                        COMPLAINT FOR:
                                         15    JONATHAN COOP, an individual; and        VIOLATION OF DEFEND
                                               3i PRODUCTS, INC., a South Carolina      TRADE SECRETS ACT, 18
                                         16    Corporation,                             U.S.C. §§ 1836, ET SEQ.;
                                                                                        MISAPPROPRIATION OF
                                         17                        Defendants.          TRADE SECRETS UNDER
                                                                                        CALIFORNIA UNIFORM
                                         18                                             TRADE SECRETS ACT (CAL.
                                                                                        CIV. CODE § 3426.1); BREACH
                                         19                                             OF CONTRACT; TORTIOUS
                                                                                        INTERFERENCE WITH
                                         20                                             PROSPECTIVE ECONOMIC
                                                                                        RELATIONS, TORTIOUS
                                         21                                             INTERFERENCE WITH
                                                                                        CONTRACTUAL RELATIONS,
                                         22                                             AND VIOLATION OF
                                                                                        CALIFORNIA UNFAIR
                                         23                                             COMPETITION LAW
                                         24
                                         25
                                         26
                                         27
                                         28

                                                                                                       CASE NO. 2:18-CV-10101
                                                                                                                 COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 2 of 30 Page ID #:2



                                          1               Plaintiff Yotrio Corporation (“Yotrio” or “Plaintiff”) hereby files this
                                          2   Complaint for damages and permanent injunctive relief against Defendants Jonathan
                                          3   Coop (“Coop”) and 3i Products, Inc. (“3i”) (collectively, “Defendants”) for
                                          4   violations of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. (“DTSA”); the
                                          5   California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426 et seq.,
                                          6   breach of contract, tortious interference with prospective economic relations and
                                          7   tortious interference with contractual relations under California common law, and
                                          8   violation of California Unfair Competition Law (Cal. Bus. & Prof. Code § 17200 et
                                          9   seq.) and alleges as follows:
                                         10                                         I.     PARTIES
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11              1.    Plaintiff Yotrio Corporation is a California corporation with its principal
         DENTONS US LLP




                                         12   place of business located at 1100 Coiner Court, City of Industry, California 91748.
           (213) 623-9300




                                         13              2.    Defendant Jonathan Coop is a resident of, and is domiciled in, Long
                                         14   Beach, California.
                                         15              3.    Defendant 3i Products, Inc. is a South Carolina Corporation with its
                                         16   principal place of business at 3888 Chester Highway, Lancaster, South Carolina
                                         17   29720.
                                         18                             II.    JURISDICTION AND VENUE
                                         19                                      Personal Jurisdiction
                                         20              4.    This Court has personal jurisdiction over Coop because he is a resident
                                         21   of California. This Court also has personal jurisdiction over 3i under California Civil
                                         22   Code of Procedure § 410.10 because 3i transacted business within this State,
                                         23   committed tortious acts within this State, and otherwise engaged in conduct that
                                         24   allows for the exercise of jurisdiction as permitted by the Constitution of the United
                                         25   States and the California Constitution.
                                         26                                   Subject Matter Jurisdiction
                                         27              5.    This Court has subject matter jurisdiction over the federal claim in this
                                         28   action, Defend Trade Secrets Act, pursuant to 28 U.S.C. § 1331 and over the pendent

                                                                                                                    CASE NO. 2:18-CV-10101
                                                                                           -2-                                COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 3 of 30 Page ID #:3



                                          1   state law claims pursuant to 28 U.S.C. § 1367(a).
                                          2                                              Venue
                                          3              6.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)
                                          4   against Coop because claims alleged herein arose in this District and a substantial
                                          5   part of the wrongful acts alleged herein occurred in this District, namely Coop was
                                          6   employed to work for Yotrio in this District, signed the relevant Agreement in this
                                          7   District, and misappropriated Yotrio’s trade secret and confidential/proprietary
                                          8   information within this District, and was hired by 3i in this District.
                                          9              7.    Venue is also proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
                                         10   against 3i because it transacts business in this District, hired Coop in this District,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   and therefore 3i has sufficient minimum contacts with this District.
         DENTONS US LLP




                                         12                                     III.   BACKGROUND
           (213) 623-9300




                                         13              8.    Yotrio is a wholly-owned subsidiary of Yotrio Group Co., Ltd. (“Yotrio
                                         14   Group”), one of the world’s leading manufacturers and distributors of high-quality
                                         15   leisure outdoor furniture products with annual sales over $500 million.
                                         16              9.    Yotrio Group is an industry leader in developing and implementing
                                         17   innovative outdoor furniture with superior quality, exceptional design, and top-notch
                                         18   customer service.
                                         19              10.   Founded in 1990, Yotrio Group is a majority-family owned company
                                         20   whose stock is listed on the Shenzhen Stock Exchange.
                                         21              11.   As part of its core business, Yotrio employs a talented group of
                                         22   designers in order to design, fabricate, and sell a wide range of outdoor furniture
                                         23   around the world, such as chairs, tables, lounges, benches, etc., for different
                                         24   customers.
                                         25              12.   Yotrio’s products are created using a myriad of different combination
                                         26   of materials, including real and synthetic wood, aluminum, wicker, steel, and
                                         27   different fabrics -- all of which result in various price points.
                                         28              13.   The furniture product offerings incorporate aesthetics, functionality,

                                                                                                                  CASE NO. 2:18-CV-10101
                                                                                          -3-                               COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 4 of 30 Page ID #:4



                                          1   durability, and safety, and are consistently up-to-date with market trends based on
                                          2   changing customer taste.           The furniture designs also incorporate shipping
                                          3   considerations, including the packaging and box sizes.
                                          4              14.   All of Yotrio’s products must pass rigorous quality control, safety,
                                          5   durability, and environmental tests, as well as specific customer requirements.
                                          6              15.   Due to its extensive experience in the marketplace, Yotrio has cultivated
                                          7   a robust supply chain and delivery network, including manufacturers, suppliers,
                                          8   shippers, and warehouse storage.
                                          9              16.   Yotrio primarily works with manufacturers and suppliers in China to
                                         10   fabricate and produce different lines of furniture products, which are then exported
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   internationally, including to the United States, Canada, and Mexico.
         DENTONS US LLP




                                         12              17.   Yotrio’s extensive product lines are sold under various trade names to
           (213) 623-9300




                                         13   big box retailers in North America.
                                         14                        IV.    JONATHAN COOP’S EMPLOYMENT
                                         15              18.   Jonathan Coop was hired on February 13, 2012 as a furniture designer
                                         16   for Yotrio.
                                         17              19.   In this position, Coop was a key member of the Yotrio Design team, and
                                         18   was responsible for all aspects of outdoor furniture design, including selecting
                                         19   materials, designing and assembling components.
                                         20              20.   Because Coop was involved with every aspect of Yotrio’s furniture
                                         21   designs, he was privy to extensive knowledge and information related to Yotrio’s
                                         22   sales and customer preferences, and interfaced with customers frequently.
                                         23              21.   Particularly, Coop was assigned to Top Customer1 - one of Yotrio’s
                                         24   most significant customers that accounts for a substantial part of Yotrio’s revenue in
                                         25   North America -- but also did design work for other Yotrio customers.
                                         26              22.   Throughout the years, Coop led the Design team that regularly worked
                                         27   1
                                               The identity of Yotrio’s customer has been redacted in this public filing, and will
                                         28   be referred to as “Top Customer” in this pleading due to potential confidentiality
                                              obligations under a supplier agreement.
                                                                                                                  CASE NO. 2:18-CV-10101
                                                                                          -4-                               COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 5 of 30 Page ID #:5



                                          1   and collaborated with Top Customer to design and develop product lines for sale at
                                          2   Top Customer. At the same time, Coop received progressively more responsibilities
                                          3   with corresponding salary increases and annual performance bonuses.
                                          4              23.   Although Coop was initially hired as a designer, he rose through the
                                          5   ranks to become a director-level designer within a few years of working at Yotrio.
                                          6              24.   During that time, Coop worked extensively with the Sales team,
                                          7   interfaced with customers, communicated frequently with Yotrio’s suppliers and
                                          8   manufacturers for sourcing and supply chain purposes, and then updated designs each
                                          9   year in response to customer needs.
                                         10              25.   As part of Coop’s employment with Yotrio, he was issued a company
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   cell phone, high-performance laptop specialized for use by designers, and other
         DENTONS US LLP




                                         12   materials including USB flash drives to accommodate his need to transfer
           (213) 623-9300




                                         13   information to manufacturers, suppliers, team members, and customers during his
                                         14   frequent travels on behalf of Yotrio. He was also provided with a company-expense
                                         15   account to accommodate his relatively frequent travels.
                                         16              26.   During this time period, Coop traveled to China 4-5 times per year to
                                         17   meet with various suppliers and manufacturers to support his design role. He also
                                         18   traveled across the United States and Canada to attend customer meetings to present,
                                         19   review, and solicit feedback for furniture designs.
                                         20              V.    THE PROPRIETARY INFORMATION AND INVENTIONS
                                         21                                        AGREEMENT
                                         22              27.   As an indispensable employee with extensive access to and knowledge
                                         23   of sales figures, margins, marketing strategies, and key customer information, Coop
                                         24   was required by Yotrio to sign a “Proprietary Information and Inventions
                                         25   Agreement” (the “Agreement”) on February 13, 2012 prior to his employment with
                                         26   Yotrio. (Exhibit A).
                                         27              28.    The Agreement, which is valid and enforceable, and necessary to
                                         28   protect the trade secret and confidential information of Yotrio, is governed under

                                                                                                               CASE NO. 2:18-CV-10101
                                                                                         -5-                             COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 6 of 30 Page ID #:6



                                          1   California law.
                                          2              29.    Paragraph 4 of the Agreement states the following in relevant part:
                                          3
                                                          I agree that all Inventions and all other business, technical and financial
                                          4               information (including, without limitation, the identity of and
                                          5               information relating to customers or employers) I develop, learn or
                                                          obtain during the term of my employment that relate to Company or the
                                          6               business or demonstrably anticipated business of Company or that are
                                          7               received by or for Company in confidence, constitute “Proprietary
                                                          Information.” I will hold in confidence and not disclose or, except
                                          8               within the scope of my employment, use any Proprietary
                                          9               Information. However, I shall not be obligated under this paragraph
                                                          with respect to information I can document is or becomes readily
                                         10               publicly available without restriction through no fault of mine. Upon
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11               termination of my employment, I will promptly return to Company all
                                                          items containing or embodying Proprietary Information (including all
         DENTONS US LLP




                                         12               copies), except that I may keep my personal copies of (i) my
           (213) 623-9300




                                         13               compensation records; (ii) materials distributed to shareholders
                                                          generally and (iii) this Agreement. I also recognize and agree that I have
                                         14               no expectation of privacy with respect to Company’s
                                         15               telecommunications, networking or information processing systems
                                                          (including, without limitation, stored computer files, email messages
                                         16               and voice messages) and that my activity and any files or messages on
                                         17               or using any of those systems may be monitored at any time without
                                                          notice. (Emphasis added).
                                         18
                                         19              30.    Paragraph 8 of the Agreement further provides, and Coop agreed, that
                                         20   “my obligations under paragraphs 2, 3, 4, and 5 of this Agreement shall continue in
                                         21   effect after termination of my employment, regardless of the reason or reasons for
                                         22   termination, and whether such termination is voluntary or involuntary on my part…”
                                         23              31.    Yotrio has performed each and every aspect of the Agreement through
                                         24   continued employment of Coop.
                                         25    VI. YOTRIO’S CONFIDENTIAL AND TRADE SECRET INFORMATION
                                         26              32.    As an outdoor furniture manufacturer and designer in a competitive
                                         27   marketplace, Yotrio’s customer relationships, designs, product pricing, suppliers and
                                         28   other proprietary business information and customer data are of paramount

                                                                                                                     CASE NO. 2:18-CV-10101
                                                                                             -6-                               COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 7 of 30 Page ID #:7



                                          1   importance.
                                          2              33.   Yotrio has expended significant time, resources, and energy to create,
                                          3   accrue, and organize proprietary information so that it may better serve its customers,
                                          4   and also to anticipate customer needs. For example, knowledge of a particular
                                          5   customer’s preferences, purchasing history, and success with particular product lines
                                          6   allows Yotrio to anticipate such needs and make accommodations with its designs
                                          7   and supply chain, and allocate resources to accommodate that particular customer.
                                          8   Such in-depth knowledge provides Yotrio with a competitive edge in the
                                          9   marketplace.
                                         10              34.   As a key designer at Yotrio, Coop was provided direct access to Yotrio’s
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   confidential/proprietary and trade secret information concerning Yotrio’s sales
         DENTONS US LLP




                                         12   history, pricing and forecast, customer list and preferences, confidential marketing
           (213) 623-9300




                                         13   materials and campaigns, and market growth/expansion strategies.
                                         14              35.   The Yotrio Design team, in which Coop was an important member,
                                         15   collaborate with one another and with customers to produce designs for outdoor
                                         16   furniture products to suit the particular customer’s needs and preferences. The
                                         17   Design team also works closely with the Sales team to provide quality customer
                                         18   service. Because of this symbiotic relationship, both the Sales and Design teams
                                         19   frequently collaborate and share proprietary documents and customer information to
                                         20   carry out the core business functions at Yotrio.
                                         21              36.   In order to share documents, customer information, and designs
                                         22   efficiently and expeditiously, members of the Sales and Design teams, at Yotrio’s
                                         23   behest and encouragement, signed up for a Dropbox, a third-party cloud-based
                                         24   hosting service that uses "cloud" storage to enable users to store and share files with
                                         25   others across the Internet using file synchronization.
                                         26              37.   Coop, as a key designer of Yotrio’s products, was granted administrative
                                         27   access to the Dropbox account (designbox@yotrioint.com). As an administrator,
                                         28   Coop had access to, and was able to share information compiled by Yotrio personnel

                                                                                                                  CASE NO. 2:18-CV-10101
                                                                                          -7-                               COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 8 of 30 Page ID #:8



                                          1   with anyone outside of the Yotrio network. Dropbox files are customer-specific, and
                                          2   certain files (such as furniture designs and marketing information) can be shared with
                                          3   customers as necessary.
                                          4              38.      The Dropbox accounts used by Yotrio’s employees, including Coop, are
                                          5   password-protected, and the Dropbox account is synchronized with company-issued
                                          6   laptops and cell phones.
                                          7              39.      Coop knew, or should have known, that the information shared between
                                          8   the Yotrio Design and Sales teams is to be kept strictly confidential, not to be shared
                                          9   with any unauthorized personnel or competitors, and to be used to advance Yotrio’s
                                         10   business purposes only. This was aptly demonstrated by the Agreement that Coop
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   signed on February 13, 2012 prior to his employment at Yotrio, which other members
         DENTONS US LLP




                                         12   of the Yotrio Design and Sales teams have also signed.
           (213) 623-9300




                                         13              40.      Yotrio also utilized a file transfer protocol (FTP) site, hosted by Yotrio
                                         14   servers, in order that Yotrio personnel could upload and transfer files with team
                                         15   members in China. The FTP site is password-protected and access is only provided
                                         16   to specific personnel and customers.
                                         17              41.      The confidential and trade secret information to which Coop had direct
                                         18   access, included the following:
                                         19              42.      Yotrio Furniture Designs: Yotrio’s furniture designs are the “life
                                         20   blood” in the outdoor furniture industry. The designs are proprietary and based upon
                                         21   extensive annual collaboration with customers, a deep understanding of customer
                                         22   needs and changing market trends.
                                         23                    a. New designs are essential to maintain current business and also open up
                                         24                       opening up new business and increasing sales.
                                         25                    b. Designs are proprietary and specific to each customer’s unique
                                         26                       preferences developed through a collaborative process, which require
                                         27                       extensive time, capital, and research in order to accommodate and adjust
                                         28                       to specific customer needs.

                                                                                                                      CASE NO. 2:18-CV-10101
                                                                                              -8-                               COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 9 of 30 Page ID #:9



                                          1                    c. Each design also takes into account different component suppliers and
                                          2                       manufacturers in order to accommodate specific customer preferences.
                                          3                    d. Designs that are not selected by the customer ultimately remain
                                          4                       confidential to Yotrio and may be used for subsequent cycles.
                                          5                    e. Coop had access to, and in fact developed, many of the proprietary
                                          6                       furniture designs on behalf of Yotrio, particularly with respect to Top
                                          7                       Customer.
                                          8              43.      Yotrio Market Intelligence:        Based upon longstanding customer
                                          9   relationships, Yotrio has collected extensive information related to specific
                                         10   customers and their particular needs, preferences, objectives, and price sensitivities.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                    a. This information is highly valuable to Yotrio because the market
         DENTONS US LLP




                                         12                       intelligence data is a culmination of years of ongoing efforts and
           (213) 623-9300




                                         13                       collaboration with customers and collected from across the United
                                         14                       States, as well as Canada, and requires thousands of employee hours to
                                         15                       collect and update.
                                         16                    b. The market intelligence information supports the Sales function and
                                         17                       informs Yotrio on its sales, design, and marketing strategies.
                                         18                    c. Customers, who are under an obligation of confidentiality, are presented
                                         19                       with the market intelligence data in the form of charts and graphs, which
                                         20                       are critical to support Yotrio’s position with respect to new designs
                                         21                       being presented to customers.
                                         22              44.      Confidential Customer Sales Information: Coop was also provided,
                                         23   and had access to, confidential historic sales information pertaining to all of Yotrio’s
                                         24   customers. This information includes total sales, profit margins, growth areas, and
                                         25   list of prospective customers/targets.
                                         26                    a. The Confidential Customer Sales Information is a treasure trove of
                                         27                       customer data obtained by Yotrio over the last ten years, and it would
                                         28                       be devastating if such information were to fall into the hands of a direct

                                                                                                                      CASE NO. 2:18-CV-10101
                                                                                              -9-                               COMPLAINT
                                              109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 10 of 30 Page ID #:10



                                           1                      competitor.
                                           2                    b. The confidential customer information would provide a direct
                                           3                      competitor with sufficient knowledge to craft direct plans to target
                                           4                      specific customers and to unfairly compete against Yotrio.
                                           5              45.     Yotrio Customer Pricing: Yotrio has also developed specific pricing
                                           6   structures and total landing costs for each product line to specific customers. Each
                                           7   outdoor furniture product set is specifically priced based upon extensive market
                                           8   research, intelligence, sales history, manufacturing costs and profit margins, and
                                           9   experience with customers, as well as other considerations, including manufacturing,
                                          10   shipping, tariffs, and storage costs.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11                    a. Aside from the Sales and Design team members, such pricing
         DENTONS US LLP




                                          12                      information is only shared with the designated customers, who are under
           (213) 623-9300




                                          13                      an obligation to preserve its confidentiality.
                                          14                    b. Knowledge of Yotrio’s pricing information and landing costs for
                                          15                      specific products and customers would allow a direct competitor to
                                          16                      undercut the price offerings and landing costs to a customer, thereby
                                          17                      increasing the chances that the direct competitor could win the customer
                                          18                      bid.
                                          19         VII. YOTRIO SAFEGUARDS TO PROTECT TRADE SECRETS AND
                                          20                                 PROPRIETARY INFORMATION
                                          21              46.     Each of the above-referenced trade secrets has independent economic
                                          22   value because of the time, resources, and energy expended to compiling the
                                          23   information. The information is not shared outside of Yotrio except to specific
                                          24   customers under confidentiality obligations. Yotrio has taken and continues to take
                                          25   appropriate steps to maintain the confidentiality of its trade secrets, including the
                                          26   following:
                                          27              47.     Employees with access to proprietary information and data, such as
                                          28   client databases, can do so only through a password-protected system and accounts.

                                                                                                                     CASE NO. 2:18-CV-10101
                                                                                             - 10 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 11 of 30 Page ID #:11



                                           1              48.   Yotrio requires all new employees to sign an agreement equivalent to
                                           2   the one Coop signed, which includes a specific confidentiality/proprietary clause.
                                           3              49.   Yotrio also maintains rules and guidelines in its Employee Handbook
                                           4   for the use and handling of confidential and proprietary company information,
                                           5   including the use of email and personal devices.
                                           6              50.   Yotrio’s customers are required and expected to keep pricing
                                           7   information confidential.         Such information is also not shared with Yotrio’s
                                           8   competitors.
                                           9          VIII. JONATHAN COOP AND 3i PRODUCT, INC.’S MISCONDUCT
                                          10              51.   In late 2017, as a result of internal conflicts with the Design team, Yotrio
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   restructured its Design team whereby it decided to promote an individual from within
         DENTONS US LLP




                                          12   the organization to become the Vice President of Design and Product Development
           (213) 623-9300




                                          13   in order to lead the Design team.
                                          14              52.   After this promotion, Coop expressed frustration towards the
                                          15   restructuring, and had several talks with management concerning this topic.
                                          16              53.   As a result, Coop started looking for alternative avenues for
                                          17   employment, including with Yotrio’s direct competitors.
                                          18              54.   Prior to the restructuring, Coop was assigned to, and was intricately
                                          19   involved with and knowledgeable in every facet of the customer relationship with
                                          20   Top Customer, including all design, sales, objectives, and preferences.
                                          21              55.   Around the same time as the internal restructuring, Yotrio management
                                          22   reassigned Coop away from Top Customer and to another customer account, because
                                          23   Coop had made it known, through his deepening discontent with Yotrio management,
                                          24   that he was at risk of leaving the company.
                                          25              56.   During this time, Coop requested and received significant proprietary
                                          26   and confidential information from Yotrio’s China affiliates related to its most
                                          27   important customers. These documents represented Yotrio’s most sensitive historic
                                          28   and up-to-date customer information, including sales quantity, pricing and landing

                                                                                                                     CASE NO. 2:18-CV-10101
                                                                                            - 11 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 12 of 30 Page ID #:12



                                           1   costs, designs, and selections.
                                           2              57.   As a designer, Coop did not have a legitimate business reason to request
                                           3   this information from the Chinese colleagues, nor were they supposed to be providing
                                           4   this comprehensive treasure trove of information to a US-based employee such as
                                           5   Coop.
                                           6              58.   Plaintiff alleges upon information and belief that Coop requested this
                                           7   information as pretext to allow Coop to gain consolidated access to Yotrio’s
                                           8   confidential/proprietary and trade secret information that Yotrio has spent many
                                           9   years compiling.
                                          10              59.   The documents were shared with Coop and other members of the Yotrio
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   Design and Sales teams via email, Dropbox, and FTP -- all of which are password-
         DENTONS US LLP




                                          12   protected.
           (213) 623-9300




                                          13              60.   After Yotrio’s management team discovered that such information had
                                          14   been disseminated to other members of the Yotrio Design and Sales team, Yotrio’s
                                          15   management team expressly informed its employees that the sales and customer
                                          16   information was highly confidential and should not have been disseminated.
                                          17              61.   Plaintiff alleges upon information and belief that Coop downloaded and
                                          18   kept copies of these, and other, Yotrio documents and others in his personal
                                          19   possession and not for any legitimate Yotrio business purposes.
                                          20              62.   From approximately May 23, 2018 to June 4, 2018, Coop requested, and
                                          21   was granted a business trip to China, purportedly for Yotrio business to review
                                          22   Yotrio’s early development and innovation projects to assess Yotrio’s development
                                          23   of new materials, manufacturing techniques, and new technology, and to meet with
                                          24   multiple supplier and manufacturing facilities.
                                          25              63.   Unbeknownst to Yotrio, however, Coop was covertly gathering vital
                                          26   information for use with a potential new employer. Such information included the
                                          27   contact information of key manufacturing personnel which would be extremely
                                          28   helpful for competitors to compete against Yotrio because Yotrio has identified and

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                          - 12 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 13 of 30 Page ID #:13



                                           1   used specific suppliers over many years for specific product lines and customers.
                                           2              64.   Plaintiff alleges upon information and belief that Coop gathered and
                                           3   compiled significant contact information with key suppliers in anticipation of taking
                                           4   this information to use at a new employer.
                                           5              65.   On or around June 18, 2018, after Coop had returned from China, Coop
                                           6   informed Yotrio that he would be working from home on that date, which was a false
                                           7   statement. Instead, Plaintiff alleges upon information and belief that Coop scheduled
                                           8   an interview with 3i Products, Inc. in or around the Los Angeles area.
                                           9              66.   3i Products is a direct competitor of Yotrio. For many years, 3i has tried
                                          10   repeatedly to encroach upon Yotrio’s market share but without any success. While
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   3i may be able to offer similar products, it does not have the supply chain,
         DENTONS US LLP




                                          12   relationship with manufacturers, design capabilities, and intimate customer
           (213) 623-9300




                                          13   knowledge and relationships in order to deliver quality products on a timely basis to
                                          14   the end-customer.
                                          15              67.   This all changed when 3i identified Coop as an essential employee who
                                          16   would be the key to opening up new markets for 3i.
                                          17              68.   During the job interview, Coop and 3i discussed specific customers that
                                          18   3i would target once Coop was hired. Coop would leverage his knowledge of
                                          19   Yotrio’s confidential/proprietary and trade secret information to provide 3i with a
                                          20   distinct advantage.
                                          21              69.   One significant customer that Coop discussed with 3i was Top
                                          22   Customer, which was the main reason that Coop was solicited based upon his years
                                          23   of direct dealings with Top Customer.
                                          24              70.   Yotrio sells multiple product lines to Top Customer across North
                                          25   America. In addition to quality, and reliability, the most important factor driving Top
                                          26   Customer’s furniture buying decision is the product pricing, package size, and
                                          27   landing costs of products.
                                          28              71.   Over the 10 years that Yotrio has been in business with Top Customer,

                                                                                                                    CASE NO. 2:18-CV-10101
                                                                                           - 13 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 14 of 30 Page ID #:14



                                           1   Yotrio has developed specific price points and landing costs for each of the different
                                           2   product lines and designs sold to Top Customer. Yotrio and Top Customer’s
                                           3   longstanding business relationship has allowed Yotrio to forecast Top Customer’s
                                           4   specific needs as a customer, understand and execute its objectives, and also to
                                           5   accommodate those needs through pre-planning.
                                           6              72.   Knowledge of the aforementioned designs, pricing, cost, and other
                                           7   customer information would permit a direct competitor, such as 3i, to strategically,
                                           8   selectively, and effectively target sales efforts towards Top Customer in an attempt
                                           9   to unfairly compete against Yotrio.
                                          10              73.   As noted above, Coop worked extensively on Yotrio’s Top Customer
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   account throughout his tenure at Yotrio, and obtained key insight into Top
         DENTONS US LLP




                                          12   Customer’s objectives, specific design preferences, and price points for specific
           (213) 623-9300




                                          13   product lines.
                                          14              74.   3i was aware of Coop’s position at Yotrio, his job responsibilities, and
                                          15   most importantly, his intimate knowledge of key customers such as Top Customer.
                                          16              75.   3i and Coop agreed that Coop would work for 3i with the expectation
                                          17   that he would first direct efforts to securing Top Customer as a customer through the
                                          18   use of Yotrio’s confidential/proprietary and trade secret information. Once secured,
                                          19   the plan would be to target other Yotrio customers and product lines.
                                          20              76.   On June 23, 2018 (Saturday), Coop covertly uploaded a multi-page
                                          21   document from his company-issued laptop to a newly-created Staples.com account
                                          22   for professional printing and binding purposes. There was no legitimate business
                                          23   purpose for uploading and printing this information, particularly on a weekend
                                          24   immediately after his interview with 3i.
                                          25              77.   On or about June 26, 2018 (Tuesday), Coop received an official offer of
                                          26   employment from 3i for a Design Director position (Exhibit B), which is the
                                          27   equivalent of the position that Coop held at Yotrio with the same responsibilities.
                                          28              78.   In a draft email to 3i in which he authored, Coop wrote that “I’m very

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                          - 14 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 15 of 30 Page ID #:15



                                           1   excited and very much looking forward to joining your team… Hopefully this gives
                                           2   enough time for [Top Customer] objectives due 7/27.” (italics supplied). This is a
                                           3   clear admission that 3i hired Coop specifically to solicit Top Customer for business.
                                           4              79.   After Coop received his offer of employment, and immediately prior to
                                           5   Coop’s resignation, Coop accessed, downloaded, and retained a confidential Top
                                           6   Customer document related to valuable new business opportunity for Yotrio from
                                           7   Top Customer. This document is unique to Yotrio. A competitor’s access to this
                                           8   confidential document would provide a significant competitive advantage to the
                                           9   competitor because it would allow such competitor to direct its sales efforts towards
                                          10   Top Customer. Yotrio’s investigation is ongoing.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11              80.   On June 28, 2018, Coop submitted his two-week resignation from
         DENTONS US LLP




                                          12   Yotrio effective on July 12, 2018. (Exhibit C). Notably, Coop did not inform anyone
           (213) 623-9300




                                          13   at Yotrio that he was leaving to work for 3i, and in particular, on 3i’s efforts to target
                                          14   and obtain the Top Customer business.
                                          15              81.   Coop was terminated from Yotrio on the same day. He would later sign
                                          16   a severance agreement, which does not release any claims by Yotrio against Coop.
                                          17                    IX. DISCOVERY OF TOP CUSTOMER VIOLATION
                                          18              82.   The timing of 3i’s hiring of Coop was designed to coincide with the
                                          19   traditional sales cycle in the outdoor furniture business such that 3i and Coop could
                                          20   strategically target Top Customer.
                                          21              83.   Big box retailers such as Top Customer’s selections typically take place
                                          22   in the 4th quarter of any given year for product sale two years later. For example, a
                                          23   buying decision in the 4th quarter in 2018 would involve purchase orders for products
                                          24   that would be sold in 2020. The extended timeline allows a manufacturer/supplier to
                                          25   ramp up production to meet purchase orders, conduct quality control, troubleshoot,
                                          26   ship to destination, and then store as inventory.
                                          27              84.   During the beginning of the sales cycle, manufacturers/suppliers such
                                          28   as Yotrio meet with customers to present new furniture designs, market trends,

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                          - 15 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 16 of 30 Page ID #:16



                                           1   analysis, and sales information, including pricing.
                                           2              85.   Customers     generally    hold     multiple   meetings    with     several
                                           3   manufacturers/suppliers, and are typically presented with different selections of
                                           4   different outdoor furniture designs to cater to each customer’s specific business needs
                                           5   and customer preferences.
                                           6              86.   Customers undergo a collaborative process with Yotrio in order to revise
                                           7   designs until the parties can agree to appropriate terms.
                                           8              87.   It is routine for a customer, such as a big box retailer, to choose between
                                           9   designs from several companies related to a particular outdoor furniture product set.
                                          10   Different manufacturers compete based on design, quality, cost, and track record for
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   on-time delivery.
         DENTONS US LLP




                                          12              88.   In selling to customers, Yotrio and other furniture manufacturers share
           (213) 623-9300




                                          13   design and pricing information with customers. Such information is not expected to
                                          14   be shared with any other competitor during the sales cycle. Knowledge by a
                                          15   competitor of Yotrio’s designs with specific price points would significantly
                                          16   undermine Yotrio’s competitiveness with particular customers because a competitor
                                          17   can use the pricing information to undercut Yotrio’s pricing for a particular product.
                                          18              89.   Due to thin profit margins in the industry, using ill-gotten Yotrio pricing
                                          19   information to undercut Yotrio slightly below Yotrio’s pricing points can yield huge
                                          20   competitive advantages for a competitor of Yotrio as the competitor can beat Yotrio
                                          21   on pricing without risking profitability.
                                          22              90.   After the 4th quarter meetings, and final designs are presented, buying
                                          23   decisions by customers are typically finalized in March of the following year.
                                          24              91.   During the most recent sales cycle in October 2018, Yotrio learned that
                                          25   Coop presented to Top Customer on behalf of 3i, that he specifically targeted Product
                                          26   Line X2, and that Yotrio is at risk of losing its Product Line X to 3i.
                                          27
                                               2
                                          28     The specific product line, which is sold exclusively by Yotrio’s customer, is
                                               referred to generically as “Product Line X” in this public filing.
                                                                                                                     CASE NO. 2:18-CV-10101
                                                                                           - 16 -                              COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 17 of 30 Page ID #:17



                                           1              92.    Product Line X is sold exclusively to Top Customer and it consists of a
                                           2   5-piece patio seating set with a fire-pit.
                                           3              93.    Coop was the designer for Product Line X and was intricately involved
                                           4   with, and knowledgeable of, the design of furniture, materials, sourcing, packaging,
                                           5   assembly, and landing costs -- all of which are key components driving the sales
                                           6   purchase by Top Customer.
                                           7              94.    Although several manufacturers have attempted to compete with Yotrio
                                           8   over many years, Yotrio has successfully and repeatedly won the bid and has supplied
                                           9   Top Customer with the Product Line X for the last five years.
                                          10              95.    The continuity in the business relationship with Top Customer has
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   allowed Yotrio to develop a reliable track record based upon its supply chain to
         DENTONS US LLP




                                          12   ensure that products are assembled, manufactured, and delivered timely and within
           (213) 623-9300




                                          13   the landing costs as quoted.
                                          14              96.    The only way that a competitor, such as 3i, could even come close to
                                          15   Yotrio is if it was knowledgeable of the specific product line and its landing costs,
                                          16   which are wholly proprietary/confidential to Yotrio.
                                          17              97.    Coop was well-aware of Top Customer’s objectives and timeline for
                                          18   sales presentations, having received, and upon information and belief, downloaded,
                                          19   maintained, and used a comprehensive Top Customer confidential document,
                                          20   exclusive to Yotrio, in direct breach of his confidentiality obligations.
                                          21              98.    Plaintiff alleges upon information and belief that Coop misappropriated
                                          22   and used Yotrio’s confidential/proprietary and trade secret customer information,
                                          23   including but not limited to Yotrio’s pricing, to target, present, and sell to Top
                                          24   Customer with the specific intent to undercut Yotrio’s pricing and win the business.
                                          25              99.    In response to receiving notification from Top Customer concerning 3i’s
                                          26   advances, Yotrio was forced to lower its price even further on the Product Line X in
                                          27   an effort to retain Top Customer’s valuable business.
                                          28              100.   After Coop resigned from Yotrio to work for 3i, and prior to the most

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                            - 17 -                           COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 18 of 30 Page ID #:18



                                           1   recent furniture sales cycle, Yotrio received notification from a key supplier in China
                                           2   that Coop had been seeking to establish contact with the supplier on behalf of 3i.
                                           3              101.   The only reason that Yotrio learned of this information was because
                                           4   Yotrio Group had recently completed a deal to acquire the supplier, which then
                                           5   informed Yotrio personnel of Coop’s attempt to solicit business with them.
                                           6              102.   Plaintiff alleges upon information and belief that Top Customer is the
                                           7   beachhead target customer for 3i. It is expected that 3i, with the direct assistance of
                                           8   Coop, intends to selectively and effectively target other Yotrio customers to compete
                                           9   unfairly based upon the misuse of Yotrio’s proprietary/confidential and trade secret
                                          10   information developed over many years, and also to co-opt and replicate Yotrio’s
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   supply chain and manufacturing capabilities.
         DENTONS US LLP




                                          12              103.   On October 26, 2018, Yotrio sent Coop and 3i cease and desist letters
           (213) 623-9300




                                          13   and a demand for preservation of documents and other materials. (Exhibit D).
                                          14              104.   Through counsel, Defendants have denied acting improperly.
                                          15              105.   Notwithstanding Defendants’ denial, this suit is necessary to halt the
                                          16   misappropriation and use of Yotrio’s confidential/proprietary and trade secret
                                          17   information by a direct competitor and former employee, to seek permanent
                                          18   injunctive relief to prevent the continued use of such information, and also to seek
                                          19   consequential and resulting damages as a result of Defendants’ wrongful conduct.
                                          20                                 FIRST CLAIM FOR RELIEF
                                          21               (Violation Of Defend Trade Secrets Act -- 18 U.S.C. § 1836, et seq.)
                                          22                           (Against Jonathan Coop and 3i Products)
                                          23              106.   Yotrio repeats all of the foregoing including, without limitation, the
                                          24   allegations contained in paragraphs 1 through 105, as if fully set forth in this
                                          25   paragraph.
                                          26              107.   A “trade secret” under the DTSA includes “all forms and types of
                                          27   financial,        business…or      engineering      information,   including     patterns,
                                          28   plans…designs…procedures...” that is (1) subject to reasonable measures to keep the

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                          - 18 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 19 of 30 Page ID #:19



                                           1   information secret; and (2) derives independent economic value, real or potential,
                                           2   from not being generally known or readily ascertainable by others who can obtain
                                           3   economic value from the disclosure or use of the information. 18 U.S.C. § 1839(3).
                                           4              108.     As set forth more fully above, Yotrio’s confidential/proprietary trade
                                           5   secrets include, without limitation, Yotrio’s Furniture Designs, Market Intelligence,
                                           6   Customer Sales Information, and Customer Pricing – all of which have been
                                           7   compiled through Yotrio’s years of resource-intensive experience, trial and error, and
                                           8   communications with customers.
                                           9              109.     The aforementioned trade secrets are subject to reasonable efforts to
                                          10   maintain their secrecy, including Yotrio’s requirement that all key employees, such
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   as Coop, sign a Proprietary Information and Inventions Agreement, and the Dropbox
         DENTONS US LLP




                                          12   and FTP sites are password-protected.
           (213) 623-9300




                                          13              110.     The aforementioned trade secrets also derive independent economic
                                          14   value from not being generally known to the public and have been derived through
                                          15   years of compilation, trial and error, and extensive collaboration with customers, all
                                          16   of which provide Yotrio with a competitive edge because the information allows
                                          17   Yotrio to allocate resources appropriately and to develop and execute business and
                                          18   marketing plans for specific customers.
                                          19              111.     Coop had access to all of Yotrio’s proprietary/confidential and trade
                                          20   secret information, including his knowledge of the password-protected Dropbox and
                                          21   FTP site accounts and email by virtue of his position as a director-level designer at
                                          22   Yotrio.
                                          23              112.     Plaintiff alleges upon information and belief that Coop, along with his
                                          24   new             employer,   3i    Products,     misappropriated     and    used     Yotrio’s
                                          25   proprietary/confidential and trade secret information in order to submit a bid to Top
                                          26   Customer for the Product Line X in direct, unfair competition with Yotrio.
                                          27              113.     Plaintiff alleges upon information and belief that Coop and 3i intend to,
                                          28   and have improperly used Yotrio’s confidential/proprietary and trade secret

                                                                                                                      CASE NO. 2:18-CV-10101
                                                                                              - 19 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 20 of 30 Page ID #:20



                                           1   information to target other key customers.
                                           2              114.   Defendants’ actions therefore constitute a violation of the DTSA, 18
                                           3   U.S.C. § 1836 et seq.
                                           4              115.   The trade secrets at issue relate to information concerning the sale of
                                           5   outdoor furniture goods, which are distributed, shipped, and sold in interstate and
                                           6   foreign commerce.
                                           7              116.   As a direct, proximate result of Defendants’ unlawful actions, Yotrio
                                           8   has suffered damages, including lost profits, lost royalties, lost goodwill, diminished
                                           9   profit margins, unjust enrichment based upon value of the property retained/loss, and
                                          10   other damages to be determined at trial.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11              117.   The losses and harm to Yotrio are ongoing and cannot be remedied by
         DENTONS US LLP




                                          12   damages alone.
           (213) 623-9300




                                          13              118.   Yotrio has no adequate remedy at law for sufficient compensation for
                                          14   the wrongs committed by Defendants.
                                          15              119.   Defendants acted willfully, maliciously, and with reckless disregard to
                                          16   the rights of Yotrio, entitling Yotrio to recovery of double damages and recovery of
                                          17   their reasonable attorneys’ fees.
                                          18               WHEREFORE, Yotrio demands judgment in its favor for Defendants’
                                          19   violation of the Defend Trade Secrets Act, and requests actual damages to be proven
                                          20   at trial, and multiplied damages, and permanent injunctive relief, including, but not
                                          21   limited to, the immediate return of all of Yotrio’s trade secrets, confidential
                                          22   information and intellectual property, an Order directing Defendants to refrain from
                                          23   using such confidential information and to cease using such information (and
                                          24   information derived from such information), and granting attorneys’ fees, and such
                                          25   other and further relief available under the DTSA as this Court deems just.
                                          26
                                          27
                                          28

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                           - 20 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 21 of 30 Page ID #:21



                                           1                                SECOND CLAIM FOR RELIEF
                                           2              (Misappropriation Of Trade Secrets – Cal. Civ. Code § 3426 et seq.)
                                           3                           (Against Jonathan Coop and 3i Products)
                                           4              120.   Yotrio hereby realleges, as if fully set forth herein, the allegations
                                           5   contained in paragraphs 1- 119 above.
                                           6              121.   A trade secret under the CUTSA (Cal Civ. Code § 3426.1(d)) is defined
                                           7   as: “information, including a formula, pattern, compilation, program, device, method,
                                           8   technique, or process, that (1) Derives independent economic value, actual or
                                           9   potential, from not being generally known to the public or to other persons who can
                                          10   obtain economic value from its disclosure or use; and (2) Is the subject of efforts that
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   are reasonable under the circumstances to maintain its secrecy.”
         DENTONS US LLP




                                          12              122.   The information known to have been misappropriated by Defendants,
           (213) 623-9300




                                          13   including (1) Yotrio Furniture Designs; (2) Yotrio Market Intelligence Information;
                                          14   (3) Yotrio Confidential Customer Sales Information; and (4) Yotrio Customer
                                          15   Pricing constitute trade secrets under CUTSA.
                                          16              123.   The aforementioned trade secrets are not generally known to the public
                                          17   and subject to reasonable efforts to maintain their secrecy by Yotrio, including
                                          18   requiring key employees to sign Agreements similar to one signed by Coop, and are
                                          19   kept or transferred via password-protected platforms.
                                          20              124.   The trade secrets at issue also derive independent economic value,
                                          21   which Yotrio has spent many years cultivating and compiling. A significant part of
                                          22   its value derives from the fact that it is not generally known by competitors in the
                                          23   industry who could obtain economic and unfair competitive value from its disclosure,
                                          24   all of which provide Yotrio with a competitive edge because the information allows
                                          25   Yotrio to allocate resources appropriately and to develop business and marketing
                                          26   plans for specific customers.
                                          27              125.   The trade secrets at issue are the product of exceptional strategic
                                          28   processes, financial resources, and extensive time spent with Yotrio’s customers.

                                                                                                                  CASE NO. 2:18-CV-10101
                                                                                          - 21 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 22 of 30 Page ID #:22



                                           1              126.   Defendants knew or should have known that Coop was, and continues
                                           2   to be, under a contractual duty or obligation to maintain the secrecy of Yotrio’s trade
                                           3   secrets.
                                           4              127.   Notwithstanding knowledge of the Agreement, 3i still hired Coop
                                           5   because of his direct knowledge of Yotrio’s trade secrets, and Coop has
                                           6   misappropriated, used, and disclosed Yotrio’s trade secret information to 3i in order
                                           7   to strategically target and solicit business from Top Customer and to undercut
                                           8   Yotrio’s pricing.
                                           9              128.   As a direct and proximate result of Defendants’ unlawful actions, Yotrio
                                          10   has suffered damages, including lost profits, lost goodwill, diminished profit
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   margins, unjust enrichment based upon value of the property retained/loss, and other
         DENTONS US LLP




                                          12   damages to be determined at trial.
           (213) 623-9300




                                          13              129.   Defendants’ continuing misappropriation of Yotrio’s trade secrets and
                                          14   confidential information has been willful and malicious in light of Defendants’
                                          15   uncontroverted knowledge of Coop’s Agreement. Therefore, Yotrio is entitled to an
                                          16   award of exemplary damages and attorneys’ fees pursuant to Cal. Civ. Code §§
                                          17   3426.3(c) and 3426.4.
                                          18              WHEREFORE, Yotrio demands judgment in its favor for Defendants’
                                          19   violation of CUTSA, and requests actual damages to be proven at trial, and multiplied
                                          20   damages, and permanent injunctive relief, including, but not limited to, the
                                          21   immediate return of all of Yotrio’s trade secrets, confidential information and
                                          22   intellectual property, an Order directing Defendants to refrain from using such
                                          23   confidential information and to cease using such information (and information
                                          24   derived from such information), and granting attorneys’ fees, and such other and
                                          25   further relief available under CUTSA as this Court deems just.
                                          26
                                          27
                                          28

                                                                                                                    CASE NO. 2:18-CV-10101
                                                                                           - 22 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 23 of 30 Page ID #:23



                                           1                                     THIRD CLAIM FOR RELIEF
                                           2                                        (Breach Of Contract)
                                           3                                       (Against Jonathan Coop)
                                           4              130.   Yotrio hereby realleges, as if fully set forth herein, the allegations
                                           5   contained in paragraphs 1- 129 above.
                                           6              131.   On or about February 13, 2012, Jonathan Coop entered into the
                                           7   Agreement with Yotrio.
                                           8              132.   The Agreement is a valid and enforceable agreement under California
                                           9   law, does not restrict Coop’s right to seek employment elsewhere, and is necessary
                                          10   to protect Yotrio’s confidential business and customer information.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11              133.   Coop received adequate and sufficient consideration for entering into
         DENTONS US LLP




                                          12   the Agreement, including continuous employment and substantial monetary salary
           (213) 623-9300




                                          13   commiserate with his extensive experience, as well as annual bonuses.
                                          14              134.   Yotrio has fulfilled all of its obligations under the Agreement.
                                          15              135.   “Proprietary Information,” as defined by paragraph 4 of the Agreement,
                                          16   includes “…all other business, technical and financial information (including,
                                          17   without limitation, the identity of and information relating to customers or
                                          18   employees) I develop, learn or obtain during the term of my employment that relate
                                          19   to Company or the business or demonstrably anticipated business of Company or that
                                          20   are received by or for Company in confidence.”
                                          21              136.   The Agreement further provides in relevant part that Coop “will hold in
                                          22   confidence and not disclose or, except within the scope of my employment, use any
                                          23   ‘Proprietary Information.’”
                                          24              137.   Coop     also    agreed   that   his   obligations   to   hold     Yotrio’s
                                          25   confidential/proprietary information in confidence survives after the termination of
                                          26   his employment at Yotrio.
                                          27              138.   During    his     employment,    Coop     had   access    to     substantial
                                          28   confidential/proprietary and trade secret information related to, inter alia, (1) Yotrio

                                                                                                                      CASE NO. 2:18-CV-10101
                                                                                            - 23 -                              COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 24 of 30 Page ID #:24



                                           1   Furniture Designs; (2) Yotrio Market Intelligence Information; (3) Yotrio
                                           2   Confidential Customer Sales Information; and (4) Yotrio Customer Pricing.
                                           3              139.    In addition, Coop has direct knowledge of Yotrio’s customers,
                                           4   manufacturers, proprietary business strategies, marketing plans, and strategic targets,
                                           5   all of which are considered “Proprietary Information” by Yotrio as defined by the
                                           6   Agreement.
                                           7              140.    Coop is aware of the significance of Yotrio’s confidential and
                                           8   proprietary information based on his understanding of the terms, and execution of the
                                           9   Agreement.
                                          10              141.    After leaving Yotrio’s employ to work for 3i, a direct competitor of
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   Yotrio,           Coop    improperly     retained,     used,   and    disclosed    Yotrio’s
         DENTONS US LLP




                                          12   confidential/proprietary and trade secret information in order to bid for business with
           (213) 623-9300




                                          13   Top Customer.
                                          14              142.    Plaintiff alleges upon information and belief that Top Customer is only
                                          15   the first of many strategic and systematic business targets that 3i plans to approach
                                          16   to secure business using Yotrio’s confidential/proprietary and trade secret
                                          17   information.
                                          18              143.    Coop also printed, without authorization, key documents belonging to
                                          19   Yotrio at Staples.com and has not returned such documents to Yotrio notwithstanding
                                          20   Coop’s expressed agreement that he would return all such documents upon
                                          21   termination of his employment.
                                          22              144.    Coop’s retention, failure to return or destroy, and use and disclosure of
                                          23   Yotrio’s confidential/proprietary and trade secret information to 3i, are direct
                                          24   breaches of the Agreement.
                                          25              145.    As a direct and proximate cause of Coop’s breach of the Agreement,
                                          26   Yotrio has suffered ascertainable damages, including lost profits, lost goodwill,
                                          27   diminished profit margins, unjust enrichment based upon value of the property
                                          28   retained/loss, and other damages to be determined at trial.

                                                                                                                     CASE NO. 2:18-CV-10101
                                                                                             - 24 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 25 of 30 Page ID #:25



                                           1              146.     Coop also agreed, under Paragraph 9 of the Agreement, that any breach
                                           2   to the Agreement “will cause irreparable harm to [Yotrio] for which damages would
                                           3   not be an adequate remedy, and therefore, [Yotrio] will be entitled to injunctive relief
                                           4   with respect thereto in addition to any other remedies and without any requirement
                                           5   to post bond.”
                                           6              WHEREFORE, Yotrio demands judgment in its favor for breach of the
                                           7   Agreement and requests actual damages to be proven at trial, and multiplied damages,
                                           8   and permanent injunctive relief, including, but not limited to, the immediate return
                                           9   of all of Yotrio’s trade secrets, confidential information and intellectual property, an
                                          10   Order directing Defendants to refrain from using such confidential information and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   to cease using such information (and information derived from such information),
         DENTONS US LLP




                                          12   and granting attorneys’ fees, and such other and further relief as this Court deems
           (213) 623-9300




                                          13   just.
                                          14                                  FOURTH CLAIM FOR RELIEF
                                          15                   (Tortious Interference With Prospective Economic Relationship)
                                          16                              (Against Jonathan Coop and 3i Products)
                                          17              147.     Yotrio hereby realleges, as if fully set forth herein, the allegations
                                          18   contained in paragraphs 1-146 above.
                                          19              148.     Yotrio has, and continues to have, a reasonable expectation of an
                                          20   economic and business relationship with Top Customer based upon its track record
                                          21   of supplying Top Customer with the Product Line X and other product lines over the
                                          22   past five years.
                                          23              149.     Defendants were keenly aware of Yotrio’s economic and business
                                          24   relationship with Top Customer based upon industry knowledge, and the fact that 3i
                                          25   has consistently sought to obtain Top Customer’s business.
                                          26              150.     Defendants acted intentionally and maliciously by leveraging Coop’s
                                          27   knowledge and relationship with Top Customer and his existing network of
                                          28   suppliers/manufacturers,          Yotrio’s   proprietary/confidential    and    trade   secret

                                                                                                                       CASE NO. 2:18-CV-10101
                                                                                             - 25 -                              COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 26 of 30 Page ID #:26



                                           1   knowledge, and knowledge of new Yotrio business opportunities, to tailor 3i’s
                                           2   approach to submitting bids to Top Customer and other potential customers.
                                           3              151.   Yotrio has learned that it is at risk, and will likely lose, the Product Line
                                           4   X business to 3i, which in turn has disrupted and will disrupt Yotrio’s longstanding
                                           5   business relationship with Top Customer by, at the least, forcing Yotrio to lower its
                                           6   pricing bid in response to Defendants’ wrongful actions, thereby disrupting Yotrio’s
                                           7   business relationship with Top Customer.
                                           8              152.   Defendants acted willfully, maliciously, and with reckless disregard to
                                           9   the rights of Yotrio, entitling Yotrio to recovery of punitive damages in an amount to
                                          10   be determined at trial.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11              153.   As a direct and proximate cause of Defendants’ tortious conduct, Yotrio
         DENTONS US LLP




                                          12   has suffered ascertainable damages, including lost profits, lost goodwill, diminished
           (213) 623-9300




                                          13   profit margins, unjust enrichment based upon value of the property retained/loss, and
                                          14   other damages to be determined at trial.
                                          15              WHEREFORE, Yotrio demands judgment in its favor on all counts and
                                          16   requests actual damages to be proven at trial, and multiplied damages, and permanent
                                          17   injunctive relief, including, but not limited to, the immediate return of all of Yotrio’s
                                          18   trade secrets, confidential information and intellectual property, an Order directing
                                          19   Defendants to refrain from using such confidential information and to cease using
                                          20   such information (and information derived from such information), and granting
                                          21   attorneys’ fees, and such other and further relief as this Court deems just.
                                          22                                  FIFTH CLAIM FOR RELIEF
                                          23                      (Tortious Interference With Contractual Relations)
                                          24                                        (Against 3i Products)
                                          25              154.   Yotrio hereby realleges, as if fully set forth herein, the allegations
                                          26   contained in paragraphs 1- 153 above.
                                          27              155.   Yotrio and Coop had in place the Agreement, which is a valid and
                                          28   enforceable contract subject to California law.

                                                                                                                       CASE NO. 2:18-CV-10101
                                                                                             - 26 -                              COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 27 of 30 Page ID #:27



                                           1              156.    3i knew or should have known that Coop was, and continues to be, under
                                           2   a valid and enforceable contractual obligation to maintain the secrecy of Yotrio’s
                                           3   trade secrets and confidential/proprietary information.
                                           4              157.    3i’s intentional and deliberate conduct of soliciting and hiring Coop with
                                           5   the purpose of misappropriating Yotrio’s trade secrets and proprietary/confidential
                                           6   information, without justification, and notwithstanding his contractual obligation
                                           7   under the Agreement, has caused actual disruption and breach of the Agreement by
                                           8   Coop, which constitutes a tort of intentional interference with contractual relations.
                                           9              158.    As a direct and proximate cause of 3i’s tortious conduct, Yotrio has
                                          10   suffered ascertainable damages, including lost profits, lost goodwill, diminished
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   profit margins, unjust enrichment based upon value of the property retained/loss, and
         DENTONS US LLP




                                          12   other damages to be determined at trial.
           (213) 623-9300




                                          13              159.    3i acted willfully, maliciously, and with reckless disregard to the rights
                                          14   of Yotrio, entitling Yotrio to recovery of punitive damages in an amount to be
                                          15   determined at trial.
                                          16              WHEREFORE, Yotrio demands judgment in its favor on all counts and
                                          17   requests actual damages to be proven at trial, and multiplied damages, and permanent
                                          18   injunctive relief, including, but not limited to, the immediate return of all of Yotrio’s
                                          19   trade secrets, confidential information and intellectual property, an Order directing
                                          20   Defendants to refrain from using such confidential information and to cease using
                                          21   such information (and information derived from such information), and granting
                                          22   attorneys’ fees, and such other and further relief as this Court deems just.
                                          23                                   SIXTH CLAIM FOR RELIEF
                                          24                   (Unfair Competition – Cal. Bus. & Prof. Code § 17200 et seq.)
                                          25                                        (Against 3i Products)
                                          26              160.    Yotrio hereby realleges, as if fully set forth herein, the allegations
                                          27   contained in paragraphs 1-159 above.
                                          28              161.    3i solicited and hired Coop specifically because of his significant

                                                                                                                      CASE NO. 2:18-CV-10101
                                                                                             - 27 -                             COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 28 of 30 Page ID #:28



                                           1   knowledge of Yotrio’s confidential/proprietary and trade secret information, which
                                           2   he then disclosed to 3i for the expressed purpose of competing unfairly against Yotrio
                                           3   to acquire the business from Top Customer and others.
                                           4              162.   3i did, in fact, improperly use this confidential/proprietary and trade
                                           5   secret information, including the confidential Top Customer document on new
                                           6   business opportunities, to solicit Top Customer’s business, particularly with respect
                                           7   to the Product Line X.
                                           8              163.   The knowing use of Yotrio’s confidential/proprietary and trade secret
                                           9   information to unlawfully solicit business from Yotrio’s customers, including Top
                                          10   Customer, constitutes a violation of California Bus. & Prof. Code § 17200 et seq.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11              164.   As a direct and proximate result of 3i’s unfair business practices, 3i
         DENTONS US LLP




                                          12   Products has been unjustly enriched in an amount to be determined at trial, for which
           (213) 623-9300




                                          13   Yotrio seeks restitution.
                                          14              165.   3i’s unfair competition and deceptive conduct have caused Yotrio
                                          15   irreparable harm, there is no adequate remedy at law, and the unfair competition of
                                          16   3i will continue to cause harm to Yotrio unless and until 3i is restrained by this Court.
                                          17              WHEREFORE, Yotrio demands judgment in its favor on all counts and
                                          18   requests actual damages to be proven at trial, and multiplied damages, and permanent
                                          19   injunctive relief, including, but not limited to, the immediate return of all of Yotrio’s
                                          20   trade secrets, confidential information and intellectual property, an Order directing
                                          21   Defendants to refrain from using such confidential information and to cease using
                                          22   such information (and information derived from such information), and granting
                                          23   attorneys’ fees, and such other and further relief as this Court deems just.
                                          24                               PRAYER FOR RELIEF SOUGHT
                                          25               WHEREFORE, Yotrio respectfully requests the following relief against
                                          26   Jonathan Coop, 3i Products, Inc., and all persons with knowledge or acting in concert
                                          27   with Defendants:
                                          28

                                                                                                                   CASE NO. 2:18-CV-10101
                                                                                           - 28 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 29 of 30 Page ID #:29



                                           1               1.   Enter an Order permanently enjoining Coop and 3i from using or
                                           2   disclosing Yotrio’s confidential/proprietary and trade secrets information and to
                                           3   return all of the same;
                                           4               2.   Award Yotrio damages, including punitive damages, and pre- and post-
                                           5   judgment interest, in an amount to be determined at trial;
                                           6               3.   Award Yotrio its costs and attorneys’ fees; and
                                           7               4.   Provide any further relief as this Court deems just, appropriate, and
                                           8   equitable.
                                           9
                                          10    Dated: December 4, 2018                       DENTONS US LLP
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12                                                  By: /s/ Jae K. Park
           (213) 623-9300




                                                                                                 Jinshu John Zhang
                                          13                                                     Jae K. Park
                                          14                                                  Attorneys for Plaintiff
                                                                                              YOTRIO CORPORATION
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28

                                                                                                                  CASE NO. 2:18-CV-10101
                                                                                          - 29 -                            COMPLAINT
                                               109730265\V-2
                                        Case 2:18-cv-10101-JFW-FFM Document 1 Filed 12/04/18 Page 30 of 30 Page ID #:30



                                           1                                          JURY DEMAND
                                           2               Plaintiff hereby requests and demands a jury trial of all issues so triable.
                                           3    Dated: December 4, 2018                          DENTONS US LLP
                                           4
                                           5                                                     By: /s/ Jae K. Park
                                                                                                    Jinshu John Zhang
                                           6                                                        Jae K. Park
                                           7                                                     Attorneys for Plaintiff
                                                                                                 YOTRIO CORPORATION
                                           8
                                           9
                                          10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
           (213) 623-9300




                                          13
                                               109730265\V-1
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28

                                                                                                                       CASE NO. 2:18-CV-10101
                                                                                             - 30 -                              COMPLAINT
                                               109730265\V-2
